Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-13 and 72-90 are currently pending in the instant application. Claims 1-13 and 72-90 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/182,838, filed on November 7, 2018 PAT 10750744 which is a DIV of 15480,316, filed on April 5, 2017 PAT 104333552 which claims benefit of US Provisional Application 62/319,207, filed on April 6, 2016. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) was filed in the instant application.

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 86-90 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 86 recites the limitation “wherein the organic solvent is an…..” which is dependent on claim 1 but there is no mention of an organic solvent in claim 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 1-13 and 72-90 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 contains the limitation “and isolating the compound” at the end of the claim.  However, there have been numerous compounds mentioned in claim 1 or that can be embraced by claim 1 according to the specification so it is unclear what “compound” Applicants are referring to with last step mentioned.  Therefore, the claims are considered indefinite.  For example, Applicants are suggested to amend the limitation in claim 1 so that it now reads “isolating the compound of formula I” if that is the compound that Applicants are referring to in the claim limitation.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 and 72-90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,433,552.  Although the conflicting claims are not identical, they are not patentably : 
Applicants claim 

    PNG
    media_image1.png
    746
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    842
    673
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    853
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    644
    media_image4.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image5.png
    709
    380
    media_image5.png
    Greyscale
.

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims is drawn to a compounds of formula I 
.
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-33.  The scope of the compounds in the patented claims 1-33 and the scope of the claims 1-13 and 72-90 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1-13 and 72-90.  As a result, the claims are rejected under obviousness-type double patenting.

***closest prior art is US 2014/0206633 which does not teach the same phase transfer catalyst wherein R is substituted with one or more aralkoxy groups, amino, alkylamino or dialkylamino as seen in the instant claims.



IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626